DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
Status of Claims
Applicant has amended claims 1, 4, 5, 21, 24, 25, 29 and 31.  No claims have been added or canceled.  Claims 9-20 were canceled prior to previous office action. Thus, claims 1-8 and 21-32 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 23 May 2022 with respect to:
objection to claims 3-8, 24, 25 and 26,
rejection to claims 1-8 and 21-32 under U.S.C. § 101, 
rejections of claims 1, 2, 4-8, 21, 22 and 24-32 under 35 U.S.C. § 103 as being unpatentable over Babar et al (US Pub. No. 20200193429 A1) in view of Andrade et al (US Patent No, 10,749,865 B2), in further view of Chen et al (US Pub. No. 20180374173 A1), and
rejections of claims 3 and 23 under 35 U.S.C. § 103 as being unpatentable over Babar in view of Andrade, in further view of Chen, in further view of Lee et al (US Pub. No. 20200265530 A1),

Examiner acknowledges amendments to claims to overcome claim objections.  However, amendments are not totally effective.  See revised claim objections and new § 112(b) rejections below.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive. Examiner has revised rejection of claims 1-8 in that the first verification system and the second verification system are not clearly claimed as being hardware.  To overcome this rejection, the Applicant should incorporate hardware as shown in Figures 7 and 8 and as described in [0132] of US Pub. No. 20210287216 A1 of Applicant’s specification.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant’s contention regarding the cited prior art, Examiner cites new § 112(b) rejections and § 101 rejections which prevent the Examiner from properly construing claim scope at this time.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application is a continuation of PCT/CN2020/070648, filed on 07 January 2020, and claims foreign priority to Chinese Application 201910206884.9, filed on 19 March 2019.
Claim Objections
Claims 1, 21, 29 and 31 are objected to because much of the language is vague and indefinite.  
For example, in the representative limitation of claim 1:
the second verification system receives the verification request, validates the first verification file using the first digital digest, verifies, locally at the second verification system, both the first service data in the first verification file and second service data related to the transaction by matching the first service data with the second service data, generates a verification result notification indicating a result of the verifying the first service data and the second service data, sends the verification result notification to the first verification system through a communication link outside of the blockchain network, and sends the second service data in the local database of the second verification system to the first blockchain node on the blockchain network based on the 2Application No. 17/337,254Reply to Office Action Dated March 21, 2022result of the verifying the first service data and the second service data, wherein the second service data is stored in a local database of the second verification system outside of the blockchain network and is different from the first service data; 
the term “locally” is a relative term which renders the claim indefinite.  The term "potentially suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purposes of examination, the term “locally” and “potentially suitable” will be interpreted to be not further limiting.  Appropriate correction is required.
The phrase “validates the first verification file using the first digital digest, verifies, locally at the second verification system, both the first service data in the first verification file and second service data related to the transaction by matching the first service data with the second service data,” is vague and indefinite in that it is not clear what “verifies by matching” means to convey.  Perhaps the Applicant means to convey “matching the first service data with the second service data”
In the phrase “generates a verification result notification indicating a result of the verifying the first service data and the second service data”, it is not clear how the verification result notification indicates something (emphasis added); Examiner interprets “indicating a result of the verifying the first service data and the second service data” as non-functional descriptive material which does not further limit the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claims 1-8 and  are directed to software, which is not one of the four statutory categories of invention.  Based on the broadest reasonable interpretation, the “first verification system” and the “second verification system” are not clearly hardware and, as such indicted software. The answer is NO.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 21, 29 and 31, in the representative limitation of claim 1:
the second verification system receives the verification request, validates the first verification file using the first digital digest, verifies, locally at the second verification system, both the first service data in the first verification file and second service data related to the transaction by matching the first service data with the second service data, generates a verification result notification indicating a result of the verifying the first service data and the second service data, sends the verification result notification to the first verification system through a communication link outside of the blockchain network, and sends the second service data in the local database of the second verification system to the first blockchain node on the blockchain network based on the 2Application No. 17/337,254Reply to Office Action Dated March 21, 2022result of the verifying the first service data and the second service data, wherein the second service data is stored in a local database of the second verification system outside of the blockchain network and is different from the first service data; 
the terms  “locally”  and "potentially suitable" are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purposes of examination, the term “locally” and “potentially suitable” will be interpreted to be not further limiting.  Appropriate correction is required.
The phrase “validates the first verification file using the first digital digest, verifies, locally at the second verification system, both the first service data in the first verification file and second service data related to the transaction by matching the first service data with the second service data,” is vague and indefinite in that it is not clear what “verifies by matching” means to convey.  Perhaps the Applicant means to convey “matching the first service data with the second service data”
The phrase “generates a verification result notification indicating a result of the verifying the first service data and the second service data” is vague and indefinite in that it is not clear how the verification result notification indicates something (emphasis added).  Examiner interprets “indicating a result of the verifying the first service data and the second service data” as non-functional descriptive material which does not further limit the claim.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-8 and 22- 28, 30 and 32  are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Additional Comments
Regarding claims 1-8 and 21-32, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Marks et al:  “BLOCKCHAIN-BASED SECURE CUSTOMIZED CATALOG SYSTEM”, (US Pub. No. 20200142682 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692